Stephens, J.
1. This being a suit in trover to recover the value of a certain bale of cotton which had been deposited with the defendant and to which the plaintiff claimed title, and the evidence being inconclusive and not demanding the inference that the cotton was at the time of its *111deposit with the defendant, or any time before its conversion by the defendant, the property of the plaintiff, the verdict rendered for the defendant was authorized.
Decided September 28, 1922.
W. D. Crawford', for plaintiff.
C. B. McCrory, Shipp & Sheppard, for defendant.
2. The special grounds of the motion for a new trial are without merit.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.